Citation Nr: 1548815	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-18 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a generalized anxiety disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder, and a schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyanne, Wyoming.  

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record. 


FINDINGS OF FACT

1.  In a December 2008 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a generalized anxiety disorder. 

2.  Additional evidence received since the December 2008 Board decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

3.  An acquired psychiatric disorder, variously diagnosed as schizoaffective disorder and generalized anxiety disorder, is etiologically related to active service.  



CONCLUSIONS OF LAW

1.  The December 2008 Board decision that denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a generalized anxiety disorder, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  Since the December 2008 Board decision, new and material evidence has been received to reopen the service connection claim for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for an acquired psychiatric disorder, variously diagnosed as schizoaffective disorder and generalized anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for an acquired psychiatric disorder, to include PTSD and a generalized anxiety disorder, was denied in a December 2008 Board decision.  Because the Veteran did not appeal that decision, it is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Additional evidence received since the December 2008 Board decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.   As new and material evidence has been received, the claim is reopened.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the requirement that newly submitted evidence raise a reasonable possibility of substantiating the claim is a 'low threshold.').

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including a psychosis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for a psychosis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran has a current psychiatric disability.  He underwent a VA examination in April 2012.  The examiner diagnosed a depressive schizoaffective disorder and general anxiety disorder.  He is also currently enrolled in the VA Mental Health Intensive Case Management Program (MHICM).  Therefore, the current disability element is satisfied.  Holton v. Shinseki, 557 F.3d 1366; Shedden v. Principi, 381 F.3d 1166-67.

Under the second service connection element, there must be evidence of a relevant disease or injury incurred in or aggravated by active service.  Holton, 557 F.3d at 1366.   The Veteran stated in his September 2015 hearing testimony that he first started noticing the psychiatric symptoms during service, "right after my time in Kuwait."  He stated that he started hearing voices and that he could not sleep.  When asked again whether he first noticed the symptoms and difficulties, the Veteran stated he first started experiencing them in service.  

The service treatment records are devoid of any record showing that the Veteran was treated for a psychiatric disorder during service.  However, after his separation from service he was evaluated and treated for a psychiatric disorder by the Chief of Psychology at the Cheyanne VA Medical Center (VAMC) from November 2005 to February 2006.  During this treatment, he reported that he first became fearful and anxious in Kuwait when alarms would go off and he would have to put on a protective chemical suit and go into a bunker due to a possible attack.  He felt intense pressure to make sure his plane was mechanically safe.  The examiner noted that the Veteran's anxiety was exacerbated during his service in Kuwait and that the Veteran reported that he started to "visualize" the death and destruction caused by the bombing conducted by his plane and other planes in the squadron.  Finally, in his treatment note from June 2006, the VA Chief of Psychology noted, "[the] Veteran developed an anxiety disorder in Kuwait, probably related with the demands of responsibility for a jet in a war zone."

In short, the Veteran sought treatment for psychiatric symptoms not long after he separated from service, lending credibility to his statements that he experienced psychiatric symptoms during service.  Thus, the second service connection element is satisfied.

Additionally, the Board finds a nexus between the Veteran's psychiatric disability and his active military service.  As noted above, he was afforded a VA examination in April 2012.  While the examiner found that the Veteran did not have PTSD, he stated that, "[i]t was at least as likely as not that the Veteran's anxiety disorder was present during service, and it was likely that this condition was exacerbated by stress experienced in service.  The Veteran's schizoaffective disorder was more likely than not secondary, at least in part, to chronic stress associated with the Veteran's chronic anxiety condition."  

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds his current psychiatric disorder, including schizoaffective disorder and generalized anxiety disorder, had its onset during active service.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  Therefore, service connection for an acquired psychiatric disorder is granted.


ORDER


Entitlement to service connection for an acquired psychiatric disorder, including a schizoaffective disorder and generalized anxiety disorder, is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


